Title: From Benjamin Franklin to Vergennes, 12 July 1781
From: Franklin, Benjamin
To: Vergennes, Charles Gravier, comte de


Monsieur
Passy le 12. Juillet 1781.
Je ne doute pas que le Congrès ne se fasse un Devoir de se conformer aux Intentions du Roy, et qu’en consequence il ne donne ordre de suspendre toutes Traittes et particulierement celles du Bureau d’Emprunt; mais toutes celles qui ont été faites avant cet ordre et qui n’ont pas encore paru, me seront certainement presentées, et dans ce Cas je vous prie de vouloir bien me faire connoitre vos Intentions. Si je les renvoye à Protêt, de grands Inconvenients resulteront nécessairement, dont les Fraix seront les moindres.
Mr. Grand vous ayant rendu Compte de la Situation des Choses rélativement au Vaisseau L’Indien à Amsterdam; Je ne doute pas que vous ne jugiez convenable comme moi, Monsieur le Comte, de changer la Disposition des Fonds qui avoient été envoyés à la Maison de Mr. Fizeaux Grand & Co.
Le Major Jackson qui a le pouvoir de Mr. Laurens, a renoncé par un Ecrit signé de sa Main, à toutes les Prétentions qu’il avoit sur cet Argent; et je vous demande en Consequence la Grâce de vouloir bien obtenir de Mr. Joly de Fleury, un Ordre à la Maison Fizeaux Grand & Co. d’Amsterdam, de remettre cette Somme à notre Banquier à Paris; Son Utilité icy devenant plus urgente qu’elle ne le pourroit être en Amerique, Si jamais elle y arrivoit, ce dont j’avois de fortes Raisons de douter. Votre Excellence verra par la Lettre cy jointe, que je viens d’écrire au Congrès, les Motifs qui m’ont induit à empêcher que cette Somme fût embarquée sur l’Indien.

J’ai l’honneur d’être avec Respect De votre Excellence, Le très humble et très obeissant Serviteur
B Franklin
Son Excellence Mr. le Comte De Vergennes
 
Endorsed: M De Rayneval envoyè copie à M. Joli de fleury le 18 Juillet 1781
